DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on filed 11/26/2019, in which claims 1-18 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the limitations that involve a medium that is directed to subject matter that covers both statutory and non-statutory embodiments under the broadest reasonable interpretation in light of the specification and in view of one skilled in the art. Particularly, as disclosed in Para. [0047], the medium includes transitory and non-transitory medium such as software images or software. Thus, the medium under the broadest reasonable interpretation encompasses electrical, magnetic, or signal of transitory nature. Therefore, the limitations of the medium include non-statutory subject matter that is neither a 
See MPEP 2106(I).
Non-limiting examples of claims that are not directed to one of the statutory categories:
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, (Fed. Cir. 2007). 
iv. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kudana (US Pub. 20160198166 A1) in view of Rusert (US Pub. 20110096713 A1).

Regarding claim 1, Kudana discloses a video data processing method comprising (Kudana; Fig. 1, Para. [0022]. A video coding system/method is used.): 
time down-sampling an image sequence to form multiple subsequences (Kudana; Fig. 2, Para. [0025]. An image sequence is time down-sampled into multiple subsequences.); 
separately encoding the multiple subsequences to form multiple encoded subsequences (Kudana; Fig. 2, Para. [0025]. Each of multiple subsequences is coded into multiple coded subsequences.). 
But Kudana does not specifically discloses selecting frames to be transmitted according to sizes of respective frames in the multiple encoded subsequences and bandwidths of multiple channels.
However, Rusert teaches selecting frames to be transmitted according to sizes of respective frames in the multiple encoded subsequences and bandwidths of multiple channels (Rusert; Fig. 2, Para. [0037]. Frames are determined/selected for transmission in accordance with sizes of frames of different sequences and bandwidth of different channels.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Kudana to adapt an image processing approach, by incorporating Rusert’s teaching wherein frames from different sequences are transmitted via different channels, for the motivation to provide fast channel switching for media broadcast systems (Rusert; Abstract.).

Regarding claim 2, modified Kudana teaches selecting the frames to be transmitted includes: combining earliest frames of the encoded sequences to form a group, each of the earliest frames being an earliest one of frames in one of the encoded subsequences (Kudana; Fig. 2, Para. [0025, 26]. First frames of coded sequences are determined/select and used to form a group, wherein the first frames are earliest frames).
But modified Kudana does not specifically teach selecting one or more of the frames in the group for transmission according to sizes of the frames in the group and the bandwidths of the multiple channels.
However, Rusert teaches selecting one or more of the frames in the group for transmission according to sizes of the frames in the group and the bandwidths of the multiple channels (Rusert; Fig. 2, Para. [0037]. Frames in a group/collection are determined/selected for transmission in accordance with sizes of frames of a group/collection and bandwidth of different channels.).
(Rusert; Abstract.).

Regarding claim 3, modified Kudana teaches a total code stream size of the selected one or more frames in the group is smaller than or equal to a total bandwidth of the multiple channels (Rusert; Fig. 2, Para. [0037]. At least one or more frames in a group/collection are smaller or equal to a total bandwidth of multiple channels.).

Regarding claim 4, modified Kudana teaches all of the frames in the group are selected or a difference between the total bandwidth and the total code stream size of the selected one or more frames is smaller than a code stream size of any of unselected one or more frames in the group (Rusert; Fig. 2, Para. [0037]. All of frames in a group/collection are transmitted/selected.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kudana (US Pub. 20160198166 A1) in view of Rusert (US Pub. 20110096713 A1), as applied to claim 3 above, and further in view of Baron (US Pub. 20130202025 A1).

Regarding claim 5, modified Kudana teaches the selected one or more frames (Kudana; Fig. 1, 2.).
But it does not specifically teach the multiple channels are sorted in a descending order of bandwidth; the selected one or more frames are sorted in an ascending order of size; and the sorted selected one or more fames are matched with the sorted multiple channels sequentially for transmission.
the multiple channels are sorted in a descending order of bandwidth (Baron; Fig. 1, Para. [0056]. Multiple channels are ranked/sorted in a descending order of bandwidths.); 
the selected one or more frames are sorted in an ascending order of size (Baron; Fig. 1, Para. [0056]. Multiple subframes are sorted in an ascending order of bandwidths.); and 
the sorted selected one or more fames are matched with the sorted multiple channels sequentially for transmission (Baron; Fig. 1, Para. [0056]. Sorted frames are associated with ranked/sorted channels for transmission.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of modified Kudana to adapt an image processing approach, by incorporating Baron’s teaching wherein partial/sub-frames are transmitted over different channels of different bandwidths, for the motivation to provide a controlled distribution of video subframes over different transmission channels (Baron; Para. [0028].).

Claims 9-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Enke (US Pub 20170006340 A1) in view of Kudana (US Pub. 20160198166 A1), and further in view of Rusert (US Pub. 20110096713 A1).

Regarding claim 9, Enke discloses an unmanned aerial vehicle (UAV) comprising (Enke; Fig. 2A, 3, Para. [0067, 73]. An UAV is used.): 
an image device configured to capture an image sequence (Enke; Fig. 2A, 3, Para. [0067, 73]. An imaging device is used to capture a sequence of images.); 
a processor configured to (Enke; Fig. 2A, 3, Para. [0067, 73]. A processor is used to perform processes.):
select frames to be transmitted (Enke; Fig. 2A, 3, Para. [0067, 73, 83]. Frames are selected to be transmitted.); and 
a transmission circuit configured to transmit the selected frames (Enke; Fig. 3, Para. [0083]. A communication/transmission system is used to transmit selected frames.).
time down-sample the image sequence to form multiple subsequences; encode the multiple subsequences separately to form multiple encoded subsequences; and select frames to be transmitted according to sizes of respective frames in the multiple encoded subsequences and bandwidths of multiple channels.
However, Kudana teaches time down-sample the image sequence to form multiple subsequences (Kudana; Fig. 2, Para. [0025]. An image sequence is time down-sampled into multiple subsequences.); 
encode the multiple subsequences separately to form multiple encoded subsequences (Kudana; Fig. 2, Para. [0025]. Each of multiple subsequences is coded into multiple coded subsequences.). 
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Kudana to adapt an image coding process, by incorporating Kudana’s teaching wherein a sequence of frames are divided into different groups for coding, for the motivation to provide a multi-pass solution for a real-time coding system (Kudana; Para. [0041].).
But modified Kudana does not specifically teach selecting frames to be transmitted according to sizes of respective frames in the multiple encoded subsequences and bandwidths of multiple channels.
However, Rusert teaches selecting frames to be transmitted according to sizes of respective frames in the multiple encoded subsequences and bandwidths of multiple channels (Rusert; Fig. 2, Para. [0037]. Frames are determined/selected for transmission in accordance with sizes of frames of different sequences and bandwidth of different channels.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of modified Kudana to adapt an image processing approach, by incorporating Rusert’s teaching wherein frames from different sequences are transmitted via different channels, for the motivation to provide fast channel switching for media broadcast systems (Rusert; Abstract.).

the processor is further configured to: combine earliest frames of the encoded sequences to form a group, each of the earliest frames being an earliest one of frames in one of the encoded subsequences (Kudana; Fig. 2, Para. [0025, 26]. First frames of coded sequences are determined/select and used to form a group, wherein the first frames are earliest frames).
But modified Kudana does not specifically teach select one or more of the frames in the group for transmission according to sizes of the frames in the group and the bandwidths of the multiple channels.
However, Rusert teaches select one or more of the frames in the group for transmission according to sizes of the frames in the group and the bandwidths of the multiple channels (Rusert; Fig. 2, Para. [0037]. Frames in a group/collection are determined/selected for transmission in accordance with sizes of frames of a group/collection and bandwidth of different channels.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of modified Enketo adapt an image processing approach, by incorporating Rusert’s teaching wherein frames from different sequences are transmitted via different channels, for the motivation to provide fast channel switching for media broadcast systems (Rusert; Abstract.).

Regarding claim 11, modified Enke teaches a total code stream size of the selected one or more frames in the group is smaller than or equal to a total bandwidth of the multiple channels; or the total code stream size is larger than or equal to a difference between the total bandwidth of the multiple channels and a tolerance threshold and smaller than or equal to a sum of the total bandwidth and the tolerance threshold (Rusert; Fig. 2, Para. [0037]. At least one or more frames in a group/collection are smaller or equal to a total bandwidth of multiple channels.).

Regarding claim 12, modified Enke teaches the processor is configured to select all of the frames in the group or to select as many of the frames in the group as possible such that a difference between the total bandwidth and the total code stream size of the selected one or more frames is smaller than a code stream size of any of unselected one or more frames in the group (Rusert; Fig. 2, Para. [0037]. All of frames in a group/collection are transmitted/selected.).

Claims 14-17 are directed to a computer-readable storage medium storing a computer program that, when executed by at least one processor, causes the at least one processor (Enke; Para. [0143, 148-149]. A computer medium is used to store program to be executed by a processor) to perform a sequence of steps correspond to the same as claimed in claims 9-12, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Enke (US Pub 20170006340 A1) in view of Kudana (US Pub. 20160198166 A1) in view of Rusert (US Pub. 20110096713 A1), as applied to claim 11 above, and further in view of Baron (US Pub. 20130202025 A1).

Regarding claim 13, modified Enke teaches the selected one or more frames (Kudana; Fig. 1, 2.).
But it does not specifically teach the processor is configured to: sort the multiple channels in a descending order of bandwidth; sort the selected one or more frames in an ascending order of size; and match the sorted selected one or more frames to the sorted multiple channels sequentially for transmission.
However, Baron teaches he processor is configured to: sort the multiple channels in a descending order of bandwidth (Baron; Fig. 1, Para. [0056]. Multiple channels are ranked/sorted in a descending order of bandwidths.); 
sort the selected one or more frames in an ascending order of size (Baron; Fig. 1, Para. [0056]. Multiple subframes are sorted in an ascending order of bandwidths.); and 
match the sorted selected one or more frames to the sorted multiple channels sequentially for transmission (Baron; Fig. 1, Para. [0056]. Sorted frames are associated with ranked/sorted channels for transmission.).
(Baron; Para. [0028].).

Claim 18 is directed to a computer-readable storage medium storing a computer program that, when executed by at least one processor, causes the at least one processor (Enke; Para. [0143, 148-149]. A computer medium is used to store program to be executed by a processor) to perform a sequence of steps correspond to the same as claimed in claim 13, and is non-patentable over the prior art for the same reason as previously indicated.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nadir (US Pub. 20120200703) teaches an imaging system for a unmanned aerial vehicle system.
Makeev (US Pub 20200374537 A1) teaches a system for encoding and decoding a bytestream.
Beck (US Pat. 7612792 B1) teaches a control system that employs adjusting the transmission rate of the video picture in telecommunication terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485